17-12388-smb   Doc 66   Filed 12/07/18 Entered 12/07/18 12:46:49   Main Document
                                      Pg 1 of 10
17-12388-smb   Doc 66   Filed 12/07/18 Entered 12/07/18 12:46:49   Main Document
                                      Pg 2 of 10
17-12388-smb   Doc 66   Filed 12/07/18 Entered 12/07/18 12:46:49   Main Document
                                      Pg 3 of 10
17-12388-smb   Doc 66   Filed 12/07/18 Entered 12/07/18 12:46:49   Main Document
                                      Pg 4 of 10
17-12388-smb   Doc 66   Filed 12/07/18 Entered 12/07/18 12:46:49   Main Document
                                      Pg 5 of 10
17-12388-smb   Doc 66   Filed 12/07/18 Entered 12/07/18 12:46:49   Main Document
                                      Pg 6 of 10
17-12388-smb   Doc 66   Filed 12/07/18 Entered 12/07/18 12:46:49   Main Document
                                      Pg 7 of 10
17-12388-smb   Doc 66   Filed 12/07/18 Entered 12/07/18 12:46:49   Main Document
                                      Pg 8 of 10
17-12388-smb   Doc 66   Filed 12/07/18 Entered 12/07/18 12:46:49   Main Document
                                      Pg 9 of 10
17-12388-smb   Doc 66   Filed 12/07/18 Entered 12/07/18 12:46:49   Main Document
                                     Pg 10 of 10
